


109 HR 5641 IH: To promote safe and ethical clinical trials of drugs and

U.S. House of Representatives
2006-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5641
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2006
			Mr. Lantos (for
			 himself and Mr. Brown of Ohio)
			 introduced the following bill; which was referred to the
			 Committee on International
			 Relations
		
		A BILL
		To promote safe and ethical clinical trials of drugs and
		  other test articles on people overseas.
	
	
		1.Short titleThis Act may be cited as the Safe
			 Overseas Human Testing Act.
		2.FindingsThe Congress finds the following:
			(1)Before a
			 manufacturer of a new drug or device can market its new product, the Food and
			 Drug Administration (in this section referred to as the FDA)
			 requires that the manufacturer conduct laboratory and clinical trials to
			 ascertain the product’s safety and effectiveness.
			(2)Federal
			 regulations mandate that an Institutional Review Board (IRB), which is
			 comprised of scientists, physicians, and lay people, review the protocol or
			 research plan and the informed consent form of the proposed clinical trial to
			 ensure, among other things, that the health and safety of the human
			 participants are not unnecessarily endangered.
			(3)Institutional
			 Review Boards also verify that the manufacturer’s clinical researchers
			 implement appropriate additional safeguards to protect the rights and welfare
			 of potentially vulnerable populations and persons who are economically or
			 educationally disadvantaged.
			(4)Most importantly,
			 the IRBs help assure the FDA that manufacturers of new drugs and medical
			 devices adequately inform human participants of the anticipated risks and the
			 likelihood of projected benefits derived from their participation in the
			 clinical trials, and then secure the voluntary consent of the
			 participants.
			(5)For the purpose of
			 supporting the safety and efficacy of the test article, the FDA, however, may
			 accept the results of clinical trials with human participants which are
			 conducted outside of the United States and do not meet United States IRB and
			 ethical requirements.
			(6)Foreign clinical
			 trials involving human participants only need to conform to either
			 international norms on clinical investigations or the laws and regulations of
			 the country in which the research is to be conducted. However, neither
			 international nor most host-country standards meet the stringent requirements
			 of the United States.
			(7)International and
			 most foreign-country legal protections do not adequately shield participants in
			 clinical investigations of a new drug or device from unethical, dangerous, or
			 unscrupulous research practices.
			(8)Some researchers
			 exploit the fragile regulatory systems, high illiteracy rates, and public
			 health failures of developing countries to test their experimental drugs and
			 devices on misinformed and unwilling human participants.
			(9)On April 30, 2001,
			 the National Bioethics Advisory Commission (NBAC) presented to the President a
			 report, entitled Ethical and Policy Issues in International Research:
			 Clinical Trials in Developing Countries, which discussed the ethical
			 issues generated by research on human participants in developing countries and
			 recommended ways to help ensure the health and safety of these human
			 participants. The NBAC highlighted the inadequate regulatory protections which
			 are afforded to human participants in many clinical trials abroad.
			(10)In September
			 2001, the Office of the Inspector General of the Department of Health and Human
			 Services released the report entitled The Globalization of Clinical
			 Trials: A Growing Challenge in Protecting Human Subjects. In the
			 report, the Inspector General acknowledged that key entities which oversee or
			 study foreign research, including United States regulatory agencies and the
			 World Health Organization, have raised concerns about the lack of experience
			 and insufficient monitoring practices of many foreign IRBs.
			(11)The Inspector
			 General also recommended, among other things, that the FDA collect more
			 information on the performance of foreign IRBs and the growth and location of
			 foreign clinical investigations.
			(12)While Federal
			 regulation should accelerate, whenever possible, the delivery from laboratory
			 to patients of new drugs which are designed to treat devastating illnesses,
			 existing law permits manufacturers to profit from the misery and pain of
			 uniformed, misinformed, and unwilling patients in developing countries.
			(13)On June 10, 2004, the FDA issued a proposed
			 rule that would, among other things, replace the existing requirement that
			 foreign clinical studies be conducted in accordance with the ethical principles
			 which are contained in the Declaration of Helsinki (described in section
			 312.120(c) of title 21, Code of Federal Regulations), with a requirement that
			 such studies comply with good clinical practice (GCP).
			(14)Although pharmaceutical and biotechnology
			 companies and their lobbyists, in submitted public comment, generally support
			 the proposed rule, other organizations, such as the AIDS Vaccine Advocacy
			 Coalition and Public Citizen, have objected to the proposed deletion of the
			 Declaration of Helsinki from applicable regulations because the removal may
			 result in the use of placebos or other drugs which are less effective than
			 established treatments in control groups facing life-threatening medical
			 conditions.
			(15)As of June 15, 2006, the FDA has not
			 promulgated a final version of the June 2004 proposed rule.
			3.Statement of
			 policyIt is the policy of the
			 United States to control the export of test articles which are intended for
			 clinical investigations involving human participants in order to—
			(1)foster public
			 health and safety;
			(2)prevent injury to
			 the foreign policy of the United States; and
			(3)preserve the
			 credibility of the United States as a responsible trading partner.
			4.Measures to
			 protect the public health
			(a)In
			 GeneralIn order to carry out the policy set forth in section 3,
			 test articles intended for clinical investigations may be exported only
			 pursuant to an export license approved by the President. The President may
			 exercise the authorities of the Export
			 Administration Act of 1979, as continued in effect pursuant to the
			 International Emergency Economic Powers Act, to carry out this section.
			(b)Criteria for
			 Export LicenseIn addition to any other requirements that may
			 apply, including under the Federal Food, Drug,
			 and Cosmetic Act, the Public Health
			 Service Act, and regulations issued under either such Act, the
			 President shall require, as a prerequisite for approval of an export license
			 for a test article required by subsection (a) of this section, that an
			 applicant for such license—
				(1)identify each
			 clinical investigation for which the test article is intended;
				(2)secure a certification from an
			 institutional review board that each of the protocols for every clinical
			 investigation identified under paragraph (1) has been reviewed by the
			 institutional review board and has, at a minimum, met substantially the same
			 standards for the protection of the rights and welfare of human subjects as the
			 standards that would be required for IRB approval of the protocol if the
			 protocol were for a clinical investigation of the test article pursuant to the
			 Federal Food, Drug, and Cosmetic Act
			 ; and
				(3)submit the
			 certification secured under paragraph (2) to the President.
				(c)Reporting
			 RequirementNot later than one year after the date of the
			 enactment of this Act, and annually thereafter, the President shall prepare and
			 submit to the appropriate congressional committees a report regarding the
			 approval of export licenses required by subsection (a). Such report shall
			 include—
				(1)the names of the
			 applicants for such export licenses;
				(2)the names of
			 approved applicants for such export licenses; and
				(3)the destination
			 country or countries for each application for such export licenses.
				(d)DefinitionsIn
			 this section:
				(1)Application for
			 research or marketing permitThe term application for
			 research or marketing permit has the meaning given that term in section
			 56.102(b) of title 21, Code of Federal Regulations, or successor
			 regulations.
				(2)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means the Committee on International Relations of the House
			 of Representatives and the Committee on Banking, Housing, and Urban Affairs of
			 the Senate.
				(3)Clinical
			 investigation
					(A)In
			 generalThe term
			 clinical investigation means any experiment that—
						(i)involves a test
			 article and one or more human subjects; and
						(ii)(I)the results of which are intended to be
			 later submitted to, or held for inspection by, the Secretary of Health and
			 Human Services as part of an application for research or marketing permit;
			 or
							(II)must meet the requirements for prior
			 submission to such Secretary under section 505(i) or 520(g) of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 355(i) or 360j(g)).
							(B)ExclusionThe
			 term clinical investigation does not include experiments that must
			 meet the requirements of part 58 of title 21, Code of Federal Regulations, or
			 successor regulations, regarding nonclinical laboratory studies.
					(4)Destination
			 countryThe term destination country means the
			 country into which test articles are being exported.
				(5)Human
			 subjectThe term human subject means an individual
			 who is or becomes a participant in research, either as a recipient of a test
			 article or as a control. A subject may be either a healthy individual or a
			 patient.
				(6)InstitutionThe
			 term institution means any public or private entity or agency
			 (including Federal, State, and other agencies), either in the United States or
			 other country.
				(7)Institutional
			 review board; irbThe terms institutional review
			 board and IRB mean any board, committee, or other group
			 formally designated by an institution to review, to approve the initiation of,
			 and to conduct periodic review of, biomedical research involving human
			 subjects. The primary purpose of such review is to assure the protection of the
			 rights and welfare of the human subjects.
				(8)IRB
			 approvalThe term IRB approval means the
			 determination of an IRB made pursuant to part 56 of title 21, Code of Federal
			 Regulations, or successor regulations, that a clinical investigation has been
			 reviewed and may be conducted at an institution within the constraints set
			 forth by the IRB and by other institutional and Federal requirements.
				(9)Test
			 articleThe term test article means any drug for
			 human use, biological product for human use, medical device for human use,
			 human food additive, color additive, electronic product, or any other article
			 that would be subject to regulation under the Federal Food, Drug, and Cosmetic Act if
			 introduced into interstate commerce.
				
